PER CURIAM.
The motion for rehearing makes the additional contention that although Section 74, sub. j of the Bankruptcy Act, 11 U.S.C.A. § 202, subd. j, authorizes the retention of jurisdiction “during the period of the extension in order to protect and preserve the estate and enforce the terms of the extension proposal”, the period of extension ended December 1, 1939, so that jurisdiction also perished then. We think that construction of the act too narrow. The jurisdiction retained is over matters which arise touching the extension agreement until its complete fulfillment. The court would have no occasion to enforce the terms of the agreement till there was a failure to perform them, which might occur on the last moment of the period of extension. The court has jurisdiction to cause the extension agreement to be performed by both sides, although the period of extension may have expired before the court applies the proper remedy.
The motion is overruled.